Citation Nr: 0335136	
Decision Date: 12/15/03    Archive Date: 12/24/03

DOCKET NO.  01-03 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.

2.  Entitlement to service connection for an eye disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to August 
1952 and from July 1953 to February 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the December 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (RO).


REMAND

In a January 2002 decision, the Board denied the benefits 
sought on appeal and the veteran appealed to the U.S. Court 
of Appeals for Veterans Claims (Court).  The Court, in a 
March 2003 Memorandum Decision, vacated the January 2002 
Board decision and remanded the matter pursuant to 
38 U.S.C.A. § 7252(a) for readjudication consistent with the 
motion.

The Joint Motion for Remand approved by the Court found that 
the VA had failed to provide adequate notice of the 
information and evidence necessary to substantiate the 
veteran's claims and whether he or VA bears the burden of 
producing or obtaining that information or evidence.  See 38 
U.S.C.A. § 5103A (West 2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In addition, the Board failed to address 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA) to the veteran's new and material claim.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.159 (2003).  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




